DETAILED ACTION
Response to Amendment
Claims 1-18 are pending. Claims 1-4 are withdrawn. Claims 5-18 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 9-14, filed May 5, 2021, with respect to the 35 USC 103 rejections 5-18 of claims have been fully considered and are persuasive.  The 35 USC 103 rejections 5-18 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-4 are changed from WITHDRAWN to CANCELLED.
Allowable Subject Matter
Claims 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, Applicant’s arguments, see pages 9-14, filed May 5, 2021, with respect to the 35 USC 103 rejections 5-18 were persuasive. The following art is also cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims as amended: 

CN 101150734 A [Machine translation]: (The invention is applied to a pixel point to be reestablished in a Bel image pixel point matrix, comprises following steps: according to acquired 
(1) if Cv-Ch＜T represents vertical direction color change degree smaller, then G13=first estimated value=Gvs;
(2) if Cv-Ch＞T represents horizontal direction color change degree smaller, then G13=second estimated value=Ghs; And
(3) if Cv-Ch=T represents vertical direction identical with horizontal direction color change degree, G13=the 3rd estimated value=
(G8+G12+G18+G14)/4 then
And signal is connected in the comparison determining device 41 that this minimum aberration changes estimator 40, it is to receive the minimum aberration of this vertical direction to change estimated value Cv and the minimum aberration variation of this horizontal direction estimated value Ch, and a Cv-Ch and a threshold value T compared, when Cv-Ch sends one first signal during less than this threshold value T, when Cv-Ch sends a secondary signal during greater than this threshold value T; And when equaling this threshold value T, sends Cv-Ch one the 3rd signal.) [Difference as opposed to ratio]

US 20110317128 A1: (The vertical coordination factor is then the ratio of the angle value for the vertical variation in the head orientation by the angle value for the gaze direction variation)

US 20060124744 A1: (Yet another approach for this final proofing step is to threshold the ratio of the horizontal variance versus the vertical variance; if this ratio is less than a threshold, which means there exists no obvious difference of variances along different directions, then the region is rejected)

US 7792384 B2: (Specifically, in this embodiment, the reliability of the edge in such an edge direction vc is detected by the ratio .lamda.2/.lamda.1 of the eigenvalue .lamda.2 in the edge direction v2 to the eigenvalue .lamda.1 in the edge-gradient direction v1.  That is to say, when the ratio .lamda.2/.lamda.1 is small, the gradient of the pixel value in the edge-gradient direction v1 is dominant for the remarked pixel, and the edge is determined to be intensive in the edge direction v2)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661